DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16-20, 21-33, and 34-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 16.  The prior art of record does not teach or render obvious “responding, by an apparatus, to a first gesture by a first user delimiting a visual virtual reality content portion from visual virtual reality content being consumed by the first user via a first head-mounted display by selecting the delimited visual virtual reality content portion; responding, by the apparatus, to a second gesture by the first user directed towards a content consumption device associated with a second user by identifying the content consumption device as a recipient of the selected visual virtual reality content portion; causing, by the apparatus, the selected visual virtual reality content portion to be provided to the content consumption device for consumption by the second user; and rewinding, by the apparatus, content in the selected visual virtual reality content portion based on the second gesture thereby to enable previously-

Independent claims 27 and 40 are allowed for the same reasons as given above for claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624